     Case 1:19-cv-02443-RDM Document 76-1 Filed 09/01/21 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


MARK C. SAVIGNAC and
JULIA SHEKETOFF,

   Plaintiffs,                             Case No. 1:19-cv-02443-RDM

       v.

JONES DAY, STEPHEN J. BROGAN,
BETH HEIFETZ, and JOHN DOES 1-10,

   Defendants.



            PLAINTIFFS’ SURREPLY IN SUPPORT OF DISCOVERY ON
                   LOST WAGES AND PUNITIVE DAMAGES
           Case 1:19-cv-02443-RDM Document 76-1 Filed 09/01/21 Page 2 of 8




                                              SURREPLY

          Jones Day’s reply raises many new factual and legal arguments. Those new arguments are

forfeited, and Plaintiffs will not further protract this briefing with an exhaustive rebuttal of

forfeited points. See MBI Group, Inc. v. Credit Foncier Du Cameroun, 616 F.3d 568, 575 (D.C.

Cir. 2010). Instead, this brief addresses only Jones Day’s novel request that the Court hold now

that Mark cannot recover more than four years of lost wages—and cannot recover any front pay at

all

                 . Because Jones Day’s brand-new argument, if adopted, would be practically

dispositive of this action from an economic perspective, Plaintiffs respectfully submit this surreply.

          Jones Day does not hide that it is seeking a substantive ruling as to the maximum relief

available on the facts of this case: “The Court should take this opportunity to impose a realistic

outer boundary on Plaintiffs’ lost-wages dreams.” Reply 1.1 It says that “[a]ny lost-wages

discovery should be constrained by an outer boundary of (at most) four years, with the ultimate

decision on any such remedial question reserved for this Court to make, if necessary, after trial.”

Id. at 10. In other words, the Court would hold now that Mark can never recover lost wages beyond

2019-2022—no matter what the facts turn out to be—and the only question left for trial would be

where to draw the line between zero years and four. Since this case is unlikely to reach final

judgment before the end of 2022, Jones Day’s proposal would have the Court commit now to

denying front pay altogether. Jones Day does not even pretend to have found a single case in

which a court issued such an extraordinary prejudgment ahead of discovery. Even the cases that

it (wrongly) claims support it on the substantive law were decided after full discovery and trial.




 1
      Citations to sealed filings are to the pagination at the bottom of the page.
        Case 1:19-cv-02443-RDM Document 76-1 Filed 09/01/21 Page 3 of 8




       It should be clear that, on the one-sided and undeveloped record currently before it, the

Court cannot possibly find either that Mark would not have made partner at Jones Day or that his

income will ever equal what it would have been had he not been illegally fired (much less that it

will do so anytime soon).2 Seeking to circumvent these difficulties, Jones Day invites the Court

to declare now that it will not even try to make Mark whole from an economic perspective and,

instead, will deem him to “have received precisely the opportunity he says he was denied at Jones

Day”                                                                                   . Reply 9. It

asserts that Mark’s current job is similar in certain non-financial respects to his old one. Id.3 And

it faults Plaintiffs for the supposedly “myopic” view that the central question for lost wages

purposes is “whether the new position pays as much as the old position.” Id.

       To begin, it is absurd for Jones Day to suggest

                                        he will at that time have “precisely” what he lost when he

was fired. Id. Though Jones Day’s practices make clear—and Plaintiffs will be able to prove after

discovery—that Mark would be a partner there by now




                                      The Court made that point at the conference: “It may be that



 2
   Jones Day’s reply and the supplemental declaration of Michael Shumaker offer a slew of late-
breaking fact arguments that Mark would not have been promoted effective January 2021. Jones
Day and Shumaker could easily have raised those arguments in their opening brief and
declaration—and surely would have, if the arguments were true. For present purposes, the new
“facts” are forfeited. MBI Group, 616 F.3d at 575. And Jones Day’s ever-shifting factual position
simply confirms that Plaintiffs should be allowed discovery to disprove it.
 3
   Jones Day claims that Mark “concedes … that his position [now] is comparable to his position
as an associate at Jones Day” (Reply 9), but Plaintiffs’ brief actually says (at 19) that “Mark’s
position is not comparable to his Jones Day position in the relevant (economic) sense.” This is
just one of several bogus “concessions” that Jones Day points to. Plaintiffs’ brief speaks for itself.


                                                  2
        Case 1:19-cv-02443-RDM Document 76-1 Filed 09/01/21 Page 4 of 8




there’s just fewer opportunities to make partner at Steptoe than there are at Jones Day because

their appellate practice is not as large at Steptoe as it is at Jones Day, for example.” July 20

Tr. 9:24-10:2.



       Jones Day also goes astray in accusing Plaintiffs of “myopia” for focusing on the financial

harms caused by its illegal conduct. Any “myopia” lies with the Supreme Court and the D.C.

Circuit. The leading case (which Jones Day still refuses to address) makes clear that “Title VII

deals with legal injuries of an economic character” and “where a legal injury is of an economic

character, … [t]he injured party is to be placed, as near as may be, in the situation he would have

occupied if the wrong had not been committed.” Albemarle Paper Co. v. Moody, 422 U.S. 405,

418-19 (1975) (quotation marks omitted). “As with back pay, the purpose of front pay is to make

a victim of discrimination ‘whole’ and to restore him or her to the economic position he or she

would have occupied but for the unlawful conduct.” Barbour v. Merrill, 48 F.3d 1270, 1279 (D.C.

Cir. 1995) (quotation marks omitted; emphasis added). Even Jones Day concedes (perhaps

inadvertently) that “what matters for a lost-wages theory is how much the plaintiff would have

earned compared to how much he will earn.” Reply 9 n.1. In short, while “a district court has

wide discretion to award equitable relief” in the form of lost wages, it would be a clear abuse of

that discretion to disregard the rule that “[t]he district court should fashion this relief so as to

provide a victim of employment discrimination the most complete make-whole relief possible.”

Barbour, 48 F.3d at 1278 (reversing denial of front pay); see Plaintiffs’ Br. 1, 9-11.4



 4
    Rather than address the leading cases, Jones Day sticks to its misreadings of non-binding
rulings. Plaintiffs have already refuted those misreadings. See Plaintiffs’ Br. 14-19 & n.5. And
Jones Day ignores that, as Plaintiffs explained (id. at 16-17), its own cited case refutes its position:
In Staples v. Parkview Hospital, Inc., the court held that “[i]t would be difficult to imagine a more



                                                   3
        Case 1:19-cv-02443-RDM Document 76-1 Filed 09/01/21 Page 5 of 8




                                                                   5
                                                                       Second, there are compelling

reasons to believe that Jones Day’s average profits per equity partner severely understate what it



comparable position” to the plaintiff’s old job as a Parkview nurse than the (lower-paying) nursing
job she found with Dupont six weeks after being illegally fired, but it still awarded her two years
of front pay based on “the length of time it will take for Staples to make the same amount of money
she was making at Parkview.” 2010 WL 780204, at *8-10 (N.D. Ind. 2010) (emphasis added).
 5
   Thus, in another of Jones Day’s cited cases, Hopkins v. Price Waterhouse, the court awarded
the plaintiff six years of back pay based on the income of Price Waterhouse partners and ordered
her reinstated as a partner there with retroactive seniority to the year when she would have made
partner but for the discrimination. 737 F. Supp. 1202, 1215-16 (D.D.C. 1990).


                                                4
        Case 1:19-cv-02443-RDM Document 76-1 Filed 09/01/21 Page 6 of 8




pays former Supreme Court clerks who are partners in major markets like New York and D.C. See

Plaintiffs’ Br. 7-8. Indeed, Jones Day has most of its domestic offices outside of top-tier markets

(it also has most of its total offices abroad); partners there are presumably are paid less (on average)

than partners in New York or D.C., meaning that the former group of partners drags down the

firm-wide average while the latter group tends to be above it. And Jones Day has a uniquely strong

policy of favoring attorneys who clerked at the Supreme Court with top compensation for their

level of seniority. For all the insults it aims at Julia, for example, Jones Day admits that as of July

2016 Brogan was paying her more than he paid to any non-Supreme Court clerk who graduated

law school in 2010. Dkt. 49 at 13 (Answer ¶ 67).



                                                                     . Public financial disclosures by

D.C.-based partners who were Supreme Court clerks and who took administration jobs in recent

years point to pay far in excess of Jones Day’s average profits per equity partner.

        Finally, Jones Day declares it “inconceivable” that Mark will be unable to reach the same

income elsewhere because law is “a competitive industry.” Reply 8-9. Actually, as Mark’s own

job search following his firing suggests, it seems unlikely that senior appellate associates (or

appellate partners) at top-tier firms actually can readily lateral to comparably paying positions at

peer firms—unlikely, for instance, that many of Jones Day’s appellate partners or senior associates

could find similarly remunerative appellate jobs at other firms. If Jones Day wants to argue the

contrary, it can present evidence to that effect, such as testimony from legal recruiters or the heads

of top-tier appellate practices that such lateral moves are common or easy. See Hopkins, 737

F. Supp. at 1213-14 (limiting lost wages where the defendant “introduced evidence from job search

specialists and principals at various firms that … there was a significant demand” for consultants).




                                                   5
        Case 1:19-cv-02443-RDM Document 76-1 Filed 09/01/21 Page 7 of 8




       Jones Day also argues at length that “a lifetime-differential front-pay award is not

appropriate for someone like Savignac.” Reply 6; see id. at 6-9. Even if it would not be appropriate

to award Mark front pay through his retirement, that would not be an argument for foreclosing

front pay altogether by limiting lost wages to 2019-2022. Anyway, there is no rule that an award

of front pay through retirement is impermissible if the record supports it. In Peyton v. DiMario,

for instance, the D.C. Circuit addressed an award of front pay through retirement to a victim who

was 34 years old, as Mark is now. 287 F.3d 1121, 1125 (D.C. Cir. 2002). The D.C. Circuit vacated

the award, but it did so based on a lengthy factual analysis of the particular record developed

through discovery in that case, culminating with a determination that “[t]he record does not support

such a speculative conclusion.” Id. at 1130; see id. at 1128-30. And while it observed that “other

courts seem to agree that plaintiffs in their forties are too young for lifetime front pay awards,” id.

at 1130 (emphasis added to the word that Jones Day chose to omit, see Reply 6), the D.C. Circuit

did not invoke any numerical limit on front pay awards.

       Even so, it may well be that the Court would decline to award Mark front pay through

retirement. It may well be that Plaintiffs, who cannot determine how much front pay to seek

without the discovery at issue here, will not request such an award. Regardless, the Court’s task

in exercising its equitable discretion is to choose the most equitable place to draw the line in light

of the factual record and applicable law—not merely to choose one or the other of the dichotomous

alternatives offered by the parties. E.g., Barbour, 48 F.3d at 1280 (“We therefore remand the

front-pay issue to the district court for it to determine the amount and duration of relief that will

make Barbour whole.”). Plaintiffs are entitled to the discovery necessary to argue for a longer

period, just as Jones Day is already arguing for an extraordinary front-pay period of zero years.

                                  *               *               *




                                                  6
        Case 1:19-cv-02443-RDM Document 76-1 Filed 09/01/21 Page 8 of 8




       Jones Day has now consumed dozens of hours of the parties’ time and, presumably,

substantial judicial resources advancing meritless arguments, as Plaintiffs showed in their previous

brief. What justification does it point to for this waste and for the extraordinary substantive ruling

it now requests? Not vast monetary costs, or any very compelling invasion of privacy. Just a

powerful law firm’s desire to withhold financial information vital to the determination of make-

whole relief in this civil rights case—and its threat to create new discovery headaches for the Court

if it does not get its way. The Court should compel Jones Day to provide the requested discovery.




 /s/ Julia Sheketoff                                       /s/ Mark Savignac
 Julia Sheketoff (pro se)                                  Mark C. Savignac (pro se)
 2207 Combes Street                                        2207 Combes Street
 Urbana, IL 61801                                          Urbana, IL 61801
 (202) 567-7195                                            (217) 714-3803
 sheketoff@gmail.com                                       marksavignac@gmail.com
 D.C. Bar No. 1030225                                      D.C. Bar No. 995367

 September 1, 2021




                                                  7
